                                                               HONORABLE MARY JO HESTON
 1
                                                                     Date: Friday November 20, 2020
 2                                                                                   Time: 9:00 a.m.
                                                                                   Hearing Location:
 3                                                          Tacoma Federal Courthouse Union Station
                                                                                       Courtroom H
 4                                                                    1717 Pacific Avenue, Ste 2100
                                                                            Tacoma, WA 98402-3233
 5
                                                            Response Date: Friday November 13, 2020
 6

 7

 8

 9                              UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF WASHINGTON
10                                         AT TACOMA

11   IN RE:                                          BK Case No. 19-42890-MJH
12   SARAH HOOVER,
13
              Debtor,
14
     SARAH HOOVER,                                   Adversary Case No. 20-04002-MJH
15
              Plaintiff,                             RENEWED MOTION FOR SUMMARY
16
                                                     JUDGMENT AND DISMISSAL BY
17   v.                                              DEFENDANT QUALITY LOAN SERVICE
                                                     CORP. OF WASHINGTON
18   QUALITY LOAN SERVICE CORP. OF
     WASHINGTON, et. al.,
19
              Defendants.
20

21                                  I.     NOTICE OF HEARING

22            PLEASE TAKE NOTICE that defendant Quality Loan Service Corp. of Washington is
23   renewing its motion for summary judgment and dismissal from the above-captioned adversary
24
     case, set for hearing as follows:
25
     Judge                   Honorable Mary Jo Heston
26   Date                    Friday November 20, 2020
     Time                    9:00 a.m.
27

28

     Motion                                                                               McCarthy & Holthus LLP
     Page -1-                                                                                108 1st Ave S, Ste 300
     MH  # WA-20-879613-CV
       Case   20-04002-MJH        Doc 58   Filed 10/15/20     Ent. 10/15/20 14:25:59    Pg. 1 ofSeattle,
                                                                                                 4       WA 98104
     Place                     Tacoma Federal Courthouse Union Station
 1
                               Courtroom H
 2                             1717 Pacific Avenue, Ste 2100
                               Tacoma, WA 98402-3233
 3   Response Date             Friday November 13, 2020
 4             If you oppose the Motion, you must file your written response with the Clerk’s office of
 5
     the Bankruptcy Court and deliver copies to the undersigned not later than the Response Date.
 6
               If no response is timely filed and served, the Court may, in its discretion, grant the Motion
 7
     prior to the hearing without further notice, and strike the hearing.
 8

 9                                           II.       MOTION

10             Quality Loan Service Corp. of Washington renews its motion for summary judgment. For

11   the reasons set forth in Quality’s prior summary judgment briefing1, which is incorporated herein,
12
     there are no genuine issues of material fact and dismissal of Quality is appropriate as a matter of
13
     law.
14
     DATED October 15, 2020
15
     /s/ Joseph Ward McIntosh
16
     Joseph Ward McIntosh, WSBA #39470
17   Attorney for Quality Loan Service Corp. of Washington

18

19

20

21

22

23

24

25

26

27

28
     1
         Dkts #13 and #29

     Motion                                                                                      McCarthy & Holthus LLP
     Page -2-                                                                                       108 1st Ave S, Ste 300
     MH  # WA-20-879613-CV
       Case   20-04002-MJH          Doc 58     Filed 10/15/20     Ent. 10/15/20 14:25:59       Pg. 2 ofSeattle,
                                                                                                        4       WA 98104
                                            Certificate of Service
 1

 2   The undersigned makes the following declaration:

 3   1.     I am now, and at all times herein mentioned was a resident of the State of Washington, over
 4   the age of eighteen years and not a party to this action, and I am competent to be a witness herein.
 5
     2.     On October 15, 2020 I caused a copy of the Renewed Motion for Summary Judgment
 6
     and Dismissal by Defendant Quality Loan Service Corp. of Washington to be served to the
 7
     following in the manner noted below:
 8

 9    Jason D. Anderson                             [ ]   US Mail, Postage Prepaid
      Anderson Law of King County, PLLC             [ ]   Hand Delivery
10    787 Maynard Ave. S., Suite B                  [ ]   Overnight Mail
11    Seattle, WA 98104                             [X]   CM/ECF

12    Attorneys for Plaintiff / Debtor

13
      Christina L. Henry                            [ ]   US Mail, Postage Prepaid
14    Henry & Degraaff, P.S.                        [ ]   Hand Delivery
      787 Maynard Ave. S., Suite B                  [ ]   Overnight Mail
15    Seattle, WA 98104                             [X]   CM/ECF
16    Attorneys for Plaintiff / Debtor
17
      Ryan S. Moore                                 [ ]   US Mail, Postage Prepaid
18    Robert W. Norman                              [ ]   Hand Delivery
19    Houser, LLP                                   [ ]   Overnight Mail
      600 University St., Suite 1708                [X]   CM/ECF
20    Seattle, WA 98101

21    Attorneys for Defendants PHH Mortgage
      Corporation, HSBC Bank USA, N.A., and
22    NewRez, LLC
23
      John A. McIntosh                              [ ]   US Mail, Postage Prepaid
24    Schweet Linde & Coulson, PLLC                 [ ]   Hand Delivery
25    575 S. Michigan St.                           [ ]   Overnight Mail
      Seattle, WA 98108                             [X]   CM/ECF
26
      Attorneys for Defendant IH6 Property
27    Washington, LP
28

     Motion                                                                                   McCarthy & Holthus LLP
     Page -3-                                                                                    108 1st Ave S, Ste 300
     MH  # WA-20-879613-CV
       Case   20-04002-MJH       Doc 58      Filed 10/15/20    Ent. 10/15/20 14:25:59       Pg. 3 ofSeattle,
                                                                                                     4       WA 98104
     I declare under penalty of perjury under the laws of the state of Washington that the foregoing is
 1

 2   true and correct.

 3   Signed this 15th day of October, 2020.
 4
                                                   /s/ Kristine Stephan
 5
                                                   Kristine Stephan, Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Motion                                                                                 McCarthy & Holthus LLP
     Page -4-                                                                                  108 1st Ave S, Ste 300
     MH  # WA-20-879613-CV
       Case   20-04002-MJH       Doc 58       Filed 10/15/20   Ent. 10/15/20 14:25:59     Pg. 4 ofSeattle,
                                                                                                   4       WA 98104
